Upon consideration of the Petition for Rule to Show Cause Pursuant to C.A.R. 21, together with the briefs filed in the above *157captioned matter, and now being sufficiently advised in the premises,
In the absence of record support for the simultaneous denial of the defendant's unopposed motion for a continuance and the People's motion to admit the prior testimony of witness Richardson pursuant to CRE 804, the district court abused its discretion by declining to grant either.
IT IS ORDERED that the Rule to Show Cause is therefore made ABSOLUTE and the matter is remanded to the district court for further proceedings.
BY THE COURT, EN BANC, MARCH 24, 2017.